Citation Nr: 1403580	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for carpal tunnel syndrome, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Kurt J. Hamrock & Bruce B. Vance, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, denying the claims currently on appeal.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in November 2012 at the Board's Central Office in Washington, D.C.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The December 2004 rating decision declining to reopen the claim of entitlement to service connection for carpal tunnel syndrome was not appealed and is final.  

2.  Evidence received since the December 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for carpal tunnel syndrome, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral carpal tunnel syndrome manifested during active military service.  

4.  The December 2004 rating decision denying the claim of entitlement to service connection for a right knee disability was not appealed and is final.  

5.  Evidence received since the December 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision declining to reopen the Veteran's claim of entitlement to service connection for carpal tunnel syndrome is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received and the claim of entitlement to service connection for carpal tunnel syndrome is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for establishing entitlement to service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The December 2004 rating decision denying the Veteran's claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

5.  New and material evidence has been received and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal in that it is reopening the claims of entitlement to service connection and granting the claim of entitlement to service connection for carpal tunnel syndrome.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Carpal Tunnel Syndrome

In December 2004, the RO declined to reopen the Veteran's claim of entitlement to service connection for carpal tunnel syndrome because there was still no evidence linking carpal tunnel syndrome to military service.  Therefore, for the evidence to be material in this case, it should relate to this unestablished fact, or at least trigger VA's duty to assist.  

With that having been said, the Board finds that evidence received since the December 2004 rating decision is both new and material.  The Veteran provided testimony before the undersigned in November 2012.  During this hearing, the Veteran described in detail the onset of her carpal tunnel syndrome, including tingling and numbness that started during military service.  This is certainly something the Veteran is competent to offer testimony about, and as such, it triggers the duty to assist the Veteran in obtaining a VA examination.  

In addition, the record contains a VA treatment note dated October 2012.  According to this record, the Veteran's carpal tunnel syndrome was originally diagnosed while she was in the military.  As already noted, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. At 513.  

In summary, there is evidence of record at least suggesting the possibility that the Veteran's carpal tunnel syndrome had its onset during active military service.  As this evidence is both new and material, the claim of entitlement to service connection for carpal tunnel syndrome is reopened.  




Right Knee Disability

The Veteran's claim of entitlement to service connection for a right knee disability was previously denied in December 2004 because there was no evidence of an in-service diagnosis or evidence linking this condition to military service.  Therefore, for the evidence to be material in this case, it should address this unestablished fact, or at least trigger VA's duty to assist.

With that having been said, the Board finds that new and material evidence has been submitted regarding the issue of entitlement to service connection for a right knee disability as well.  In November 2012, the Veteran testified that she suffered an injury to her right knee during military service.  She reported that she was on guard duty and that she injured her knee coming out of a foxhole.  She also reported subsequent treatment at Fort Meade where a cast was placed on her lower extremities.  The Veteran reported being told that she had torn a ligament on the inside of her right knee.  The Veteran testified to on and off pain in the right knee since this injury.  

The above evidence is both new and material in that it specifically addresses the reason for why the Veteran's claim was previously denied.  It also suggests that a VA examination is warranted in this case, and as such, the issue of entitlement to service connection for a right knee disability is reopened.  

Entitlement to Service Connection for Carpal Tunnel Syndrome

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as organic diseases of the nervous system like carpal tunnel syndrome, manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Facts and Analysis

The Veteran contends that she is entitled to service connection for carpal tunnel syndrome.  Specifically, she has asserted that this condition began during her active military service.  The evidence of record appears to support the Veteran's assertions, and as such, service connection is warranted.  

As discussed in more detail in the remand section below, the vast majority of the Veteran's service treatment records have not been associated with the claims file.  The Veteran's enlistment examination is of record, however, and this fails to show a preexisting condition of carpal tunnel syndrome or any associated symptomatology.  The Veteran also submitted a photocopy of two records from December 1985, reflecting complaints of numbness and tingling in the hand at night.  The Veteran was diagnosed with rule out viral syndrome.  

The Veteran separated from active duty in April 1986.  She subsequently filed a claim of entitlement to service connection for carpal tunnel syndrome in November 1986.  She was then afforded a VA examination in December 1986 and a diagnosis of carpal tunnel syndrome was assigned at this time.  A January 1987 VA record reflects that a nerve conduction test (NCT) and a motor nerve conduction velocity (MCV) test were performed while the Veteran was in service and that these revealed carpal tunnel syndrome.  

The above evidence reflects that service connection for carpal tunnel syndrome is warranted.  There are in-service records of complaints of numbness and tingling.  While carpal tunnel syndrome was not diagnosed in the limited evidence of record, a VA note from January 1987, less than one year after the Veteran's separation from active duty, indicates that carpal tunnel was in fact diagnosed during active duty via a NCT and a MCV.  The record reflects that the Veteran has a current diagnosis of carpal tunnel syndrome and there is no evidence of record suggesting that it is not related to military service.  As such, service connection for carpal tunnel syndrome is warranted. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for carpal tunnel syndrome is warranted.  See 38 U.S.C. § 5107(b).  The claim is, therefore, granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for carpal tunnel syndrome is reopened.  

The claim of entitlement to service connection for carpal tunnel syndrome is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has reported suffering a right knee injury during military service.  However, the Veteran's service treatment records have not been associated with the record.  The record reflects that these were requested in December 1986.  However, the only records associated with the claims file were the Veteran's enlistment examination and records of service stored on microfiche.  Since this time, the Veteran has submitted copies of in-service treatment records from December 1985.  This suggests that additional medical records do exist.  As such, all reasonable efforts should be taken to obtain copies of the Veteran's service medical records.  

In addition, the Veteran has testified to injuring her right knee during military service and suffering from chronic symptomatology, on and off, since that time.  As a layperson, the Veteran is certainly competent to testify to suffering an injury during service and suffering from chronic symptomatology since this time.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, there is evidence of a current right knee disability, an in-service injury and evidence suggesting that the current disability may be associated with military service.  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  As such, the Veteran should be scheduled for an examination before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  All reasonable steps should be taken to obtain copies of the Veteran's in-service treatment records for her period of active duty from April 1982 to April 1986.  Associate any records obtained with the Veteran's claims folder.  If after making reasonable efforts to obtain any outstanding records, the RO is unable to secure these records or if after continued efforts to obtain Federal records the RO concludes that it is reasonably certain that they do not exist or that further attempts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond and submit copies of any records she has in her possession.  

2.  After completion of the above, the Veteran should be scheduled for a VA examination before an appropriate physician regarding the etiology of her current right knee disability.  The Veteran's claims file and a copy of this remand must be made available for the examiner to review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  The examiner is asked to perform all indicated tests and studies, and determine whether it is at least as likely as not that the Veteran suffers from any current disability of the right knee that manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and in reaching an opinion, the examiner must consider and discuss the Veteran's lay statements regarding an in-service right knee injury and symptomatology since this time.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


